Citation Nr: 0831684	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-08 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tongue and neck cancer, 
status post resection, to include as due to radiation 
exposure in service.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to October 1982.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
his April 2003 VA Form 9 the veteran indicated that he 
desired a Travel Board hearing.  He failed to report for such 
hearing scheduled in February 2004.

In August 2004 the Board remanded the case, noting that in 
his April 2003 VA Form 9, the veteran raised another theory 
of entitlement to the benefit sought, i.e., that a weakened 
immune system due to Hepatitis C that was contracted in 
service aggravated the cancer for which he seeks service 
connection.  In a December 2007 rating decision, the RO 
denied service connection for hepatitis C, and in a 
supplemental statement of the case dated in December 2007 the 
RO found that secondary service connection was therefor not 
warranted.

The Board notes that a power of attorney designating a 
representative is not of record.  In April 2008, the Disabled 
American Veterans (DAV) filed a pre-certification review 
document in the case.  The Board attempted to contact the 
veteran to ascertain whether he has appointed a 
representative in this appeal; however, he has not responded 
to the inquiries.  DAV has indicated that they do not have a 
power of attorney authorization on file for the veteran.  
Thus, the Board will proceed to review of the case with the 
veteran representing himself.


FINDINGS OF FACT

1.  The veteran's tongue and neck cancer was first diagnosed 
in 2001, nearly two decades after his separation from 
service; a preponderance of the evidence is against a finding 
that such disability is related to the veteran's service.

2.  It is not shown that the veteran was exposed to ionizing 
radiation in service; his hepatitis C is not service 
connected.
CONCLUSION OF LAW

Service connection for tongue and neck cancer is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claim decided herein, the veteran was 
provided content-complying notice by letter in December 2002 
(prior to the initial adjudication of the claim), December 
2004, and March 2007.  The letters explained the evidence 
necessary to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence the veteran was 
responsible for providing.  He has had ample opportunity to 
respond.  A December 2007 supplemental statement of the case 
readjudicated the claim after notice was complete.  It also 
provided notice of rating criteria and effective dates of 
awards (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006)) although this is not critical as this decision 
does not grant service connection.  The veteran does not 
allege that notice has been less than adequate.

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs), service personnel records, and 
available post-service treatment records have been secured.  
The RO obtained information from the Department of the Navy 
regarding the veteran's alleged exposure to radiation in 
service.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

II.  Factual Background

The veteran's STRs are silent for complaints, findings, or 
diagnosis of a tongue or neck disorder.  There is no evidence 
that the veteran's tongue or neck cancer was manifested in 
the first postservice year.

The veteran had squamous cell carcinoma of the base of the 
tongue and neck diagnosed in 2001.  He underwent radical 
right neck dissection surgery in April 2002.  Treatment 
records do not contain any evidence pertaining to a nexus 
between the veteran's tongue and neck cancer and his period 
of service.

The veteran has reported that he was exposed to radiation 
during service from X-rays and from guarding buildings 
stocking radioactive materials.  He has also claimed that he 
was in a nuclear artillery unit.  Following the Board's 
remand, he did not respond to a request for more detailed 
information regarding his claimed radiation exposure.

The veteran's service personnel records show that he was a 
field radio operator in the U.S. Marine Corps.  He had no sea 
service.  The service personnel records do not show any 
exposure to radiation, and attempts to identify a DD Form 
1141 (Record of Occupational Exposure to Ionizing Radiation) 
for the veteran have been unsuccessful.  In April 2007, the 
Department of the Navy Environmental Health Center Detachment 
notified the RO that it had no record of any occupational 
exposure to radiation for the veteran.  

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease, or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including malignant tumors) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified period of time (one 
year for malignant tumors) after discharge from active duty.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Secondary connection is warranted for any disability which is 
proximately due to, the result of, or (for the degree of 
aggravation only) aggravated by, a service-connected disease 
or injury. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 12 Vet. 
App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); 
McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. 
West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in "radiation-exposed veterans" under 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran has a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability is 
otherwise the result of in-service exposure.  In other words, 
the fact that the requirements of a presumptive regulation 
are not met does not in and of itself preclude a claimant 
from establishing service connection by way of proof of 
actual direct causation of current disease by in-service 
exposure.

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract, bronchiolo- 
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  A "radiation-
risk activity" is defined to mean onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan, or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
that resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946.  See 38 
C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also 
include certain service at gaseous diffusion plants in 
Paducah, Kentucky; Portsmouth, Ohio; an area identified as 
K25 at Oak Ridge, Tennessee; certain service on Amchitka 
Island, Alaska; or service, if performed as an employee of 
the Department of Energy, that would qualify the claimant for 
inclusion as a member of the Special Exposure Cohort under 
Section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000. Id.

The term "onsite participation" is defined to mean: (a) 
During the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) During the six-month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; or (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one of the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under Section 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2). In all other claims, Section 
3.311(a) requires that a request be made for any available 
records concerning the veteran's exposure to radiation.  
These records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the VA Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, the veteran is claiming entitlement to service 
connection for tongue and neck cancer, which he alleges is 
due to radiation exposure that he experienced during active 
service.  Upon examination of the medical evidence, the Board 
concedes that the veteran's malignant lymphoma is 
presumptively a radiogenic disease as identified in 38 C.F.R. 
§ 3.311.  

Turning to consideration of the veteran's exposure to 
radiation, the Board first notes that there is no evidence 
that the veteran participated in a "radiation-risk activity" 
in service as identified in 38 C.F.R. § 3.309(d)(3).  These 
activities, as discussed above, involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at a gaseous diffusion plant 
in Paducah, Kentucky, certain service on Amchitka Island, 
Alaska, or exposure to ionizing radiation as a prisoner of 
war in Japan or as a member of the United States Occupation 
Forces in Hiroshima or Nagasaki during the period beginning 
in August 6, 1945, and ending on July 1, 1946.  There is no 
evidence of record that the veteran was ever exposed to 
ionizing radiation through such defined radiation risk 
activities, nor has he made such a claim.  Hence, the Board 
concludes that he is not entitled to presumptive service 
connection for his malignant lymphoma as a "radiation-exposed 
veteran" under Section 3.309(d).

Turning to a consideration of service connection under 
Section 303(d) with the assistance of the procedural 
advantages prescribed in Section 3.311, the Board concludes 
that an award of service connection is not warranted; 
although the veteran's cancer is among those diseases 
identified in Section 3.311(b) as radiogenic, the evidence 
does not show that he was exposed to radiation.

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service which do not become manifest 
until after military service.  See Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725 (1984); 38 C.F.R. § 3.311.  The 
regulation provides, inter alia, that in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).

Section 3.311 establishes a series of chronological 
obligations.  Wandel v. West, 11 Vet. App. 200 (1998).  
First, there must be a showing that the veteran suffers from 
a radiogenic disease, which has been shown in this case.  38 
C.F.R. § 3.311(a)(1). Once the veteran has established a 
diagnosis of a radiogenic disease and claims that the disease 
is related to radiation exposure while in service, VA must 
then search for all available records concerning the 
veteran's exposure to radiation. 38 C.F.R. 
§ 3.311(a)(2)(iii).  After the records have been obtained, 
they must be forwarded to the Under Secretary for Health for 
preparation of a dose estimate.  Id.

Here, the evidence shows that the veteran meets the initial 
criterion of having a radiogenic disease.  However, his 
service records do not contain DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation, nor can the 
service department verify that he had any such exposure.  
There is no other evidence of record that supports his 
contentions of exposure to ionizing radiation.

In summary, there is no competent medical evidence of record 
that establishes a causal link between the veteran's squamous 
cell carcinoma of the tongue and neck and radiation exposure 
in service.  The only evidence of record supportive of the 
veteran's claim that his disability is related to his 
military service consists of his own lay statements.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1).  Medical opinion, by its very nature, 
requires specialized education, training, and experience.  
Thus, although the veteran is competent as a layperson to 
describe the symptoms he experiences, he is not competent to 
provide medical opinion as to the etiology of any diagnosed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1).  Without medical evidence of a nexus 
between the current disability and in- service exposure, 
service connection is not warranted on a direct basis.

Under these circumstances, the claim for service connection 
for squamous cell carcinoma of the tongue and neck based on 
the theory that such is due to exposure to ionizing radiation 
in service must be denied. 

Furthermore, as the veteran's tongue and neck cancer was not 
manifested in the first year following his discharge from 
active duty, service connection for such disability on a 
presumptive basis as a chronic disease (malignant tumor) 
under 38 U.S.C.A. §§ 1112, 1127 is not warranted.

Finally, the Board notes that the veteran has contended that 
his tongue and neck cancer may be related to his hepatitis C.  
Notably, service connection for hepatitis C has been denied, 
and the veteran has not appealed that decision.  To the 
extent that he claims service connection for disability 
secondary to hepatitis C, such claim lacks legal merit.  See 
38 C.F.R. § 3.310.

The Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for tongue and neck cancer, status post 
resection, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


